                             United States District Court
                              Middle District of Florida
                                Jacksonville Division


BARBARA FELDMAN AND EDWARD FELDMAN,

             Plaintiffs,

V.                                                          NO. 3:19-CV-419-J-34PDB

TARGET CORPORATION,

             Defendant.



                                        Order

      Barbara Feldman alleges she tripped on a protruding end cap of an aisle in a
Target store and injured herself. Doc. 3 ¶ 9. She and her husband claim Target was
negligent. Doc. 3 ¶¶ 10–18. Pending is their motion to compel Target to produce a
surveillance video before her deposition, Docs. 7, 24, and Target’s response in
opposition, Doc. 28.

      A court has broad discretion to decide the sequence of discovery. Bell Atlantic
Corp. v. Twombly, 550 U.S. 544, 595 n.13 (2007). In the exercise of that discretion,
courts vary in their answer to the question presented by the Feldmans’ motion: video
first, or deposition first? Compare, e.g., Muzaffarr v. Ross Dress for Less, Inc., 941 F.
Supp. 2d 1373, 1375 (S.D. Fla. 2013) (video first), with Parks v. NCL (Bahamas) Ltd.,
285 F.R.D. 674, 675 (S.D. Fla. 2012) (deposition first).

      For the persuasive reasons in Parks, 285 F.R.D. at 675, adopted by this Court
in a slip-and-fall case against Target, see Autumn Strand v. Target Corp., 3:15-cv-
1453-J-39JBT, Doc. 13 at 2–3 (M.D. Fla. June 1, 2016) (unpublished), the Court
denies the motion, Doc. 7. Target may wait until after Mrs. Feldman’s deposition to
produce the video.

      Ordered in Jacksonville, Florida, on July 18, 2019.




c:    Counsel of record




                                        2
